HAYS, Circuit Judge
(in part concurring in the result and in part dissenting) ;
I concur in the result, except that:
(1) I would direct a new trial for Newman and Joseph Weinberg on the ground that they were entitled to the protection of Section 7, sub. a(10) of the Bankruptcy Act, 11 U.S.C. § 25, sub. a (10).
The majority, applying mechanically a technical concept of corporate identity, overlooks entirely the purpose of Section 7, sub. a(10) which is, of course, to encourage corporate officers, directors and shareholders to testify freely and fully as to the pre-bankruptcy corporate activities. Directors and shareholders who rely on the protection of the statute and testify frankly in the investigation of the corporation’s affairs cannot fairly be faced with their own incriminating admissions in a subsequent criminal trial.
(2) I would direct a new trial as to Castellana on the ground that the admission as evidence against him of Stanley Weinberg’s deposition constituted reversible error.
Our court has gone very far in authorizing the admission of hearsay evidence. United States v. DeSisto, 329 F.2d 929 (2d Cir.), cert. denied, 377 U.S. 979, 84 S.Ct. 1885, 12 L.Ed.2d 747 (1964). However, our position still falls considerably short of basing a criminal conviction on testimony taken by deposition in a civil proceeding.
As to the error in admitting his testimony being “harmless error,” my brothers of the majority have no way of knowing, of course, what weight the jury may have given to this evidence. For all that appears, it may have been a dispositive factor in the jury’s deliberations.